

115 HR 1146 IH: Equal Opportunity for Residential Representation Act
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1146IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Ellison introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Housing and Urban Development to establish a pilot program to make
			 grants to eligible organizations to provide legal assistance to low-income
			 families regarding housing disputes, and for other purposes.
	
 1.Short titleThis Act may be cited as the Equal Opportunity for Residential Representation Act. 2.Congressional findingsThe Congress finds that—
 (1)eviction prevention programs provide important and effective social and economic benefits; (2)such programs help protect low-income and at-risk households from the trauma and disruption of homelessness and save property owners from the high costs of forced eviction and re-occupancy; and
 (3)investing more resources in eviction prevention helps communities save on the high cost of homelessness by stopping homelessness before it starts—for example, according to 2015 data, the Massachusetts Housing and Shelter Alliance estimates that a homeless individual residing in Massachusetts creates an additional cost burden for State-supported services (such as shelters, emergency room visits, and incarceration) that is $9,372 greater per year than for a housed individual.
			3.Pilot program for legal assistance for housing issues for low-income families
 (a)AuthorityThe Secretary of Housing and Urban Development (in this section referred to as the Secretary) shall carry out a program under this section, through the Office of Community Planning and Development, to make grants to the extent amounts for such grants are made available pursuant to subsection (f) to eligible organizations under subsection (d) to provide legal services and other related supportive services under subsection (e) on behalf of eligible low-income families under subsection (c).
 (b)Selection of granteesThe Secretary shall select eligible organizations under subsection (d) to receive grants under this section taking into consideration factors, including—
 (1)factors necessary to ensure an equitable distribution of grants to grantees serving urban areas (as such term is defined by the Secretary) and to grantees serving rural areas (as such term is defined by the Secretary), except that the Secretary shall ensure that, of any amounts made available for any fiscal year for grants under this section, not less than 20 percent shall be used for grantees serving rural areas;
 (2)the number of rental units in the area served by the grantee that are affordable to low-income households having incomes at or below 80 percent of the area median income and paying more than 30 percent of their incomes for rent;
 (3)the extent to which the population of the area served by the grantee uses eviction or other housing-related legal services or has a need for such services;
 (4)the extent to which tenants in the area served by the grantee are evicted; (5)the number of rental units in the area served by the grantee that are affordable to households having incomes at or below 80 percent of the area median income;
 (6)the extent of poverty in the area served by the grantee; (7)the number of renter households in the area served by the grantee that—
 (A)have incomes at or below 80 percent of the area median income; (B)are not provided rental assistance, such as rental assistance under section 8 of the United States Housing Act of 1937 or occupancy in a dwelling unit in public housing; or
 (C)live in severely inadequate housing, as measured using the American Housing Survey definition of housing having severe physical problems; and
 (8)any other factors that the Secretary considers appropriate for purposes of this section, except that the Secretary may not consider data from a point-in-time count of the homeless (as defined in section 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a))).
 (c)Eligible low-Income familiesAmounts from a grant under this section may be used only to provide eligible services under subsection (e) with respect to families (including individuals and including victims of domestic violence) who—
 (1)reside in a rental dwelling unit; and (2)have an income (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))) that does not exceed 80 percent of the median income for the area in which the family resides.
 (d)Eligible organizationsGrants under this section may be made only to— (1)a nonprofit organization that provides legal services on behalf of persons or families whose eligibility for such services includes a limitation on income, including any organizations that receive funding from the Legal Services Corporation (established under the Legal Services Corporation Act (42 U.S.C. 2996 et seq.)) to provide such services on behalf of such persons or families;
 (2)legal clinics sponsored by law schools or other organizations; and (3)such other institutions, organizations, and entities as the Secretary considers appropriate.
 (e)Eligible servicesAmounts from a grant under this section may be used only to provide, on behalf of eligible low-income families under subsection (c), legal services and other related supportive services in connection with—
 (1)an eviction of such a family; (2)the prevention of an eviction of such a family;
 (3)a dispute between the landlord and a tenant who is a member of such a family; or (4)enforcing the legal rights of such a family under Federal, State, or local laws regarding tenancy or fair housing.
				(f)Use of mortgage interest deduction savings for grants
 (1)Determination of savingsFor each of fiscal years 2018 through 2022, the Secretary of the Treasury shall determine the amount of revenues accruing to the general fund of the Treasury by reason of the enactment of the amendment made by section 4 of this Act.
 (2)Authorization of appropriationsThere is authorized to be appropriated for grants under this section for each of fiscal years 2018 through 2022 the amount determined under paragraph (1) for such fiscal year.
				4.Reduction in limitation on mortgage interest deduction relating to acquisition indebtedness for
			 certain taxpayers
 (a)Acquisition indebtednessClause (ii) of section 163(h)(3)(B) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (ii)LimitationThe aggregate amount treated as acquisition indebtedness for any period shall not exceed— (I)$1,000,000 in the case of a joint return ($500,000 in the case of a married individual filing a separate return), and
 (II)the applicable amount in any other case. (iii)Applicable amountFor purposes of clause (ii)(II), the applicable amount is as follows:
						
							
									For taxable years—The applicable amount is—
								
									Beginning in calendar year 2018$900,000
									Beginning in calendar year 2019$800,000
									Beginning in calendar year 2020$700,000
									Beginning in calendar year 2021$600,000
									Beginning in or after calendar year 2022$500,000..
 (b)Effective dateThe amendment made by subsection (a) shall apply to amounts paid or incurred after December 31, 2017.
			